ON MOTION FOR REHEARING

We grant Appellee’s motion for clarification and amend our previous opinion to certify the following question of great public importance to the supreme court under Article V, Section 3(b)(4) of the Florida Constitution:
UNDER THIS COURT’S RULING IN STATE V. MANCUSO, 652 S0.2D 370 (FLA.1995), REQUIRING THAT THE JURY • BE CHARGED REGARDING THE KNOWLEDGE REQUIRED PRIOR TO CONVICTING A DEFENDANT OF LEAVING THE SCENE OF AN ACCIDENT WITH INJURY OR DEATH, DID THE 1993 AMENDMENTS TO FLORIDA STATUTE 316.027, WHICH DIVIDED THE OFFENSE OF LEAVING THE SCENE OF AN ACCIDENT INTO TWO FELONIES, ONE A SEC*627OND DEGREE FELONY IF A DEATH WAS INVOLVED, AND THE OTHER A THIRD DEGREE FELONY IF AN INJURY WAS INVOLVED, THEN REQUIRE THAT THE JURY BE CHARGED REGARDING THE MAN-CUSO KNOWLEDGE REQUIREMENT BASED ON THE ACTUAL OFFENSE CHARGED, TO WIT: DEATH IF SO CHARGED OR INJURY IF SO CHARGED?
PETERSON, C.J., and ANTOON, J., concur.